Order entered July 31, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00660-CV

  STEPHEN CHU, DDS, MSD, PA D/B/A SMILE AGAIN ORTHODONTICS, Appellant

                                                V.

                                  HENRY SCHEIN, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-12496-C

                                            ORDER
       We GRANT appellant’s July 24, 2013 motion for an extension of time to file a brief.

Appellant shall file a brief on or before August 22, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE